Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 25th, 2019, March 13th, 2020, June 9th, 2020, and November 23rd, 2020 have been considered by the examiner. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, “wherein a multilayer film is located on the object-side surface and the eyeball-side surface of the lens substrate, and the multilayer film including a metal layer is a multilayer film located on the eyeball-side surface of the lens substrate” should be “wherein a multilayer film is located on each of the object-side surface and the eyeball-side surface of the lens substrate, and the multilayer film including a metal layer is the multilayer film located on the eyeball-side surface of the lens substrate”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    413
    522
    media_image1.png
    Greyscale

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 2015/0234209 of record) in view of Kousaka (US 2016/0215121), further in view of Hirotoshi (JP 2015203856, as evidence by the machine translation).
Regarding claim 1, Miyamoto discloses a spectacle lens ([0005], “antireflection film for a spectacle lens”), comprising: 
a multilayer film (Fig. 1, 4) including a metal layer ([0058], “metallic film”) having a film thickness of 1.0 nm to 10.0 nm ([0059], “thickness … metallic film may be 10nm or less”), wherein 
an average reflectance in a wavelength range of 400 nm to 500 nm on an eyeball-side surface obtained by measurement from the object side is less than 2.00% (Fig. 6B, average of reflectivity values from 400nm to 500nm is .43% reflectivity).
Miyamoto does not specifically disclose a lens substrate including a blue light absorbing compound, and a blue light cut ratio is 35.0% or more, an average reflectance in a wavelength range of 400 nm to 500 nm on an object-side surface obtained by measurement from the object side is in a range of 15.00% to 25.00%. 
However Kousaka, in the same field endeavor, teaches a lens substrate including a blue light absorbing compound ([0014], “plastic substrate … contains the benzotriazole compound”, examiner interprets benzotriazole compound as blue light absorbing compound), and 
a blue light cut ratio is 35.0% or more ([0062], “plastic substrate … cut rate of the light in the blue region … preferably 40% or more”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Miyamoto with the a lens substrate including a 
Miyamoto in view of Kousaka also do not specifically disclose an average reflectance in a wavelength range of 400 nm to 500 nm on an object-side surface obtained by measurement from the object side is in a range of 15.00% to 25.00%. 
However Hirotoshi, in the same field of endeavor, teaches an average reflectance in a wavelength range of 400 nm to 500 nm on an object-side surface obtained by measurement from the object side is in a range of 15.00% to 25.00% (Page 1, Par. 4, “range of 380 nm to 500 nm. The average reflectance of light which is the following is 15% or more and 26% or less”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Miyamoto in view of Kousaka with the an average reflectance in a wavelength range of 400 nm to 500 nm on an object-side surface obtained by measurement from the object side is in a range of 15.00% to 25.00% as taught by Hirotoshi, for the purpose of decreasing the amount of blue light entering the lens. 
Regarding claim 2, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection and Miyamoto further teaches wherein a main wavelength at an object-side surface (Fig. 5A, first surface corresponds to object-side surface) that is obtained by measurement from the object side of the spectacle lens is in a range of 400.0 nm to 500.0 nm (as shown in Fig. 5A).
Regarding claim 3, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection and Miyamoto further teaches wherein a main 
Regarding claim 4, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection and Miyamoto further teaches wherein a multilayer film (Fig. 1, 3) is located on each of the object-side surface (as shown in Fig. 1, 3 is located on the first surface) and the eyeball-side surface of the lens substrate (as shown in Fig. 1, 3’ is located on the second surface), and the multilayer film including a metal layer is the multilayer film located on the eyeball-side surface of the lens substrate (as shown in Fig. 1, 4 is located on the second surface). 
Regarding claim 5, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection but does not specifically disclose wherein the metal layer is a chromium layer.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the metal layer is a chromium layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto’s in view of Kousaka further 
Regarding claim 6, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection but does not specifically disclose wherein the metal layer is a nickel layer.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the metal layer is a nickel layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto’s in view of Kousaka further in view of Hirotoshi teaching by having wherein the metal layer is a nickel layer, for the purposes of increasing the reflectance of blue light on the lens. 
Regarding claim 7, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection but does not specifically disclose wherein the metal layer is a silver layer.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the metal layer is a silver layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the .  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto’s in view of Kousaka further in view of Hirotoshi teaching by having wherein the metal layer is a silver layer, for the purposes of increasing the reflectance of blue light on the lens. 
Regarding claim 8, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection but does not specifically disclose wherein a luminous transmittance is 80.0% or more.
However Kousaka, in the same field endeavor, teaches wherein a luminous transmittance is 80.0% or more ([0065], “transparent plastic substrate … has a light transmittance … further preferably 90% or more”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Miyamoto in view of Kousaka and further in view of Hirotoshi with the wherein a luminous transmittance is 80.0% or more as taught by Kousaka, for the purpose of providing a spectacle lens that has increased transparency. 
Regarding claim 9, Miyamoto in view of Kousaka further in view of Hirotoshi teach all the limitations as is stated in claim 1 rejection and Miyamoto further discloses a pair of spectacles comprising the spectacle lens ([0165], “glasses with the optical component”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872    

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872